DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, sec p. 7-10, filed 5/18/2021, with respect to Claims 1-20 have been fully considered and are persuasive. Claims 2-4 and 12-13 have already been canceled. The 35 U.S.C. 103(a) rejections of Claims 1, 5-11, and 14-20 have been withdrawn.
Allowable Subject Matter
Claims 1, 5-11, and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 5/18/2021 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 11. Independent Claims 1 and 20 are each similar in scope to Claim 11, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (Fundament and Kumar) teaches a display device. However, the closest art fails to teach all the limitations in the claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YI WANG/Primary Examiner, Art Unit 2611